United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, Patuxent River, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-673
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 21, 2011 appellant, through his attorney, filed a timely appeal from a
December 6, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied his claim as untimely filed. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s claim for compensation for a hearing loss is barred by
the applicable time limitation provisions of FECA.
On appeal, counsel contends that the audiograms of record, particularly a 1989
audiogram, established appellant’s participation in a hearing conservation program and the
employing establishment’s actual knowledge of his employment-related hearing loss.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2010 appellant, then a 52-year-old former aircraft sheetmetal worker, filed an
occupational disease claim (Form CA-2) alleging that on August 22, 1977 he first realized that
he had hearing loss caused or aggravated by factors of his federal employment. He explained
that he did not file his claim within 30 days because he was not aware that he could file a claim
for hearing loss until recently. The employing establishment indicated that appellant’s last date
of exposure was November 17, 1989.
Appellant submitted a March 4, 2010 hearing loss questionnaire, a list of medications, his
employment history and a series of appointment affidavits and notifications of personnel action,
including an SF-50 of his discharge on November 17, 1989. He also submitted a September 9,
1989 audiogram which was part of a U.S. Civil Service Commission Certificate of Medical
Examination and a January 4, 2010 audiogram obtained from a private physician.
By letter dated June 30, 2010, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional supporting evidence. It allotted 30
days for submission.
On June 10, 2010 appellant filed a claim for a schedule award.
On September 16, 2010 the employing establishment submitted a report of noise
dosimetry results based on appellant’s statement of exposure.
By letter dated October 13, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim and requested additional supporting evidence. It allotted
15 days for submission.
Subsequently, appellant resubmitted an audiogram dated September 9, 1989.
By decision dated December 6, 2010, OWCP denied appellant’s claim on the grounds
that it was not timely filed under 5 U.S.C. § 8122. It found that he had failed to file a claim
within three years of the date of injury, August 22, 1977. OWCP further noted that there was no
evidence that a supervisor had actual knowledge of appellant’s claim within 30 days of the date
of injury.
LEGAL PRECEDENT
Under FECA,2 as amended in 1974, a claimant has three years to file a claim for
compensation.3 In a case of an occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between the condition and his or her employment.4 Where the
2

5 U.S.C. § 8122.

3

See Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

2

employee continues in the same employment after such awareness, the time limitation begins to
run on the date of last exposure to the implicated factors.5 Section 8122(b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence, should have been aware, of the causal relationship between
his or her employment and the compensable disability.6 Even if the claim is not filed within the
three-year period, it may be regarded as timely under section 8122(a)(1) if appellant’s immediate
supervisor had actual knowledge of her alleged employment-related injury within 30 days such
that the immediate superior was put reasonably on notice of an on-the-job injury or death.7 The
Board has held that a program of annual audiometric examinations conducted by an employing
establishment may constructively establish actual knowledge of a hearing loss such as to put the
immediate supervisor on notice of an on-the-job injury.8
ANALYSIS
The Board finds that appellant did not timely file a claim for compensation under FECA.
Appellant reported on the Form CA-2 that he was aware of a relationship between the claimed
condition and employment as of August 22, 1977. Under 5 U.S.C. § 8122(b), the time limitation
begins to run when he became aware of causal relationship, or, if he continued to be exposed to
noise after awareness, the date he is no longer exposed to noise. According to the record,
appellant last worked in federal employment on November 17, 1989. Therefore, in this case, the
three-year time limitation began to run on November 17, 1989 and expired no later than
November 17, 1992. Since appellant did not file the claim until June 9, 2010, he did not file the
claim within the requisite three-year time limitation.
Although appellant’s claim for compensation was not timely filed within the three-year
statute of limitations, his claim would be regarded as timely if his immediate supervisor had
actual knowledge or written notice that he sustained an employment-related injury within 30
days. He provided no evidence to establish that his supervisor had actual knowledge of the
injury within 30 days or that written notice of the injury was given to the supervisor within 30
days.
On appeal, counsel contends that the audiograms of record, particularly the September 9,
1989 audiogram, establishes appellant’s participation in a hearing conservation program at the
employing establishment and hence the supervisor’s actual knowledge of an employment-related
hearing loss. The Board finds that the September 9, 1989 audiogram is an exit audiogram
5

See Larry E. Young, 52 ECAB 264 (2001); William D. Goldsberry, 32 ECAB 536, 540 (1981).

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

See Duet Brinson, supra note 3; Delmont L. Thompson, 51 ECAB 155, 156 (1999).

8

See Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987). See also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3a(3)(c) (March 2011) which states: “If an agency, in
connection with a recognized environmental hazard, has an employee testing program and a test shows the employee
to have positive findings this should be accepted as constituting actual knowledge. For example, an agency where
employees may be exposed to hazardous noise levels may give annual hearing tests for exposed employees. A
hearing loss identified on such a test would constitute actual knowledge on the part of the agency of a possible work
injury.”

3

obtained in support of appellant’s separation from federal service, effective November 17, 1989,
and was not obtained as part of a hearing conservation program by the employing establishment.
The Board finds no probative evidence to establish that his supervisors had actual knowledge,
sufficient to put them reasonably on notice, that his claimed hearing loss was related to his
federal employment within 30 days of November 17, 1989, the day he last worked in federal
employment and the date of last exposure.
The Board has held that an employee’s unawareness of possible entitlement, lack of
access to information or ignorance of the law or one’s rights and obligations under it do not
constitute exceptional circumstances that excuse a failure to file a timely claim.9 Appellant was
not under 21 years old and provided no evidence to show that he was incompetent or was
prevented from giving notice by exceptional circumstances. Thus, he did not timely file a claim
for compensation.10
CONCLUSION
The Board finds that appellant did not file a timely claim for compensation and,
therefore, his claim is barred by the applicable time limitation provisions of FECA.

9

B.J. (B.J.), 59 ECAB 660 (2008).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

